     Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 1 of 15




            EXHIBIT A
                          Complaint




923328v.1
                                                                   A-000001
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 2 ofF 15
                                                                   ILED
                                                                                     Electronically
                                                                                      CV21-00015
                                                                                2021-01-05 05:10:32 PM
 1   Patrick R. Leverty, Esq., NV Bar No. 8840                                     Jacqueline Bryant
     Vernon E. Leverty, Esq., NV Bar No. 1266                                      Clerk of the Court
 2   LEVERTY & ASSOCIATES LAW CHTD.                                         Transaction # 8232029 : csulezic
     832 Willow Street
 3   Reno, Nevada 89502
     (775) 322-6636
 4   pat@levertylaw.com
     gene@levertylaw.com
 5   Attorneys for Plaintiff Crown Logistics LLC

 6                      IN THE SECOND JUDICIAL DISTRICT COURT OF

 7                             THE STATE OF NEVADA IN AND FOR

 8                                   THE COUNTY OF WASHOE

 9   CROWN LOGISTICS, LLC, a Nevada        )
     Limited Liability Company             )
10                                         )                CASE NO.:
                       Plaintiffs,         )
11                                         )
             vs.                           )
12                                         )                DEPT. NO.:
     AMERICAN SAFETY INSURANCE             )
13   COMPANY; CONTINENTAL TRUCKING )
     ASSOCIATION, INC.; CONTINENTAL        )
14   INSURANCE AGENCY, INC.; DOES I-       )
     XXX; and ABC CORPORATIONS A-Z;        )
15   inclusive,                            )
                                           )
16                     Defendants.
     _____________________________________
17
                                    COMPLAINT
18                  (EXEMPTION FROM ARBITRATION - PUBLIC POLICY)

19          Plaintiff, Crown Logistics, LLC, by and through its attorneys of record, Leverty &

20   Associates Law Chtd., allege causes of action against the above-entitled Defendants as follows:

21                                   JURISDICTION AND VENUE

22   1.     Crown Logistics, LLC (hereinafter “Crown” or “Plaintiff”) was, at all times relevant, a

23          Nevada limited liability company with its principal place of business in the County of

24          Washoe, State of Nevada.

25   2.     Defendant American Safety Insurance Company (hereinafter “American Safety

26          Insurance”) is a foreign corporation domiciled in the State of Georgia that is not

27          authorized to conduct the business of insurance in the State of Nevada.

28
                                                     1
                                                                                      A-000002
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 3 of 15


 1   3.   Defendant Continental Trucking Association, Inc. (“Continental Trucking Association”)

 2        is a foreign corporation domiciled in the State of Wisconsin.

 3   4.   Defendant Continental Insurance Agency, Inc. (“Continental Insurance Agency”) is a

 4        foreign corporation domiciled in the State of Wisconsin. Continental Insurance Agency

 5        is not licensed to transact insurance in the State of Nevada.

 6   5.   Plaintiffs do not know the true names or capacities of the defendants sued herein as

 7        DOES I through XXX; therefore, Plaintiffs sue said defendants by such fictitious names,

 8        and prays leave that when the true names of said defendants are ascertained, they may be

 9        inserted with appropriate allegations. Plaintiffs are informed and believe, and upon such

10        information and belief, allege that each of the defendants designated herein by such

11        fictitious names is responsible in some manner for the events and happenings hereinafter

12        referred to and that such conduct of defendants caused injury and damages proximately

13        thereby to plaintiffs. Upon learning the true names and identities of DOES I through

14        XXX, Plaintiffs will seek leave of court to amend this Complaint.

15   6.   Plaintiffs do not know the true names or capacities of the defendants sued herein as ABC

16        CORPORATIONS A-Z; therefore, Plaintiffs sues said defendants by such fictitious

17        names, and prays leave that when the true names of said defendants are ascertained, they

18        may be inserted with appropriate allegations. Plaintiffs are informed and believe, and

19        upon such information and belief, alleges that each of the defendants designated herein by

20        such fictitious names is responsible in some manner for the events and happenings

21        hereinafter referred to and that such conduct of defendants caused injury and damages

22        proximately thereby to plaintiffs. Upon learning the true names and identities of ABC

23        CORPORATIONS A-Z, Plaintiff will seek leave of court to amend this Complaint.

24   7.   At all times relevant herein, defendants, and each of them, were the agents and employees

25        of each of the remaining defendants and/or acting in concert with one another, and were

26        at all times acting within the course and scope of said agency and employment, and each

27        defendant has ratified and approved the acts of the other. Therefore, each defendant is

28        liable for the acts of each remaining defendant.
                                                    2
                                                                                   A-000003
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 4 of 15


 1   8.    NRS 685A.200(1) provides, “An unauthorized insurer effecting insurance under the

 2         provisions of the Nonadmitted Insurance Law shall be deemed to be transacting insurance

 3         in this state as an unlicensed insurer and may be sued in a district court of this state upon

 4         any cause of action arising against it in this state under any insurance contract entered into

 5         by it under this chapter.”

 6   9.    Defendant American Safety Insurance is an unauthorized insurer effecting insurance

 7         under the provision so the Nonadmitted Insurance Law; therefore, Defendant American

 8         Safety Insurance may be sued in the Washoe County District Court in and for the State of

 9         Nevada and this matter is not removable to the United States District Court.

10                                      GENERAL ALLEGATIONS

11   10.   Plaintiffs restate and reallege each and every one of the allegations made in this complaint

12         inclusive, as if fully set forth herein.

13   11.   Crown is a trucking company operating out of Sparks, Nevada.

14   12.   Crown contacted its insurance producer Tri County Independent Insurance Agency LLC

15         to procure insurance for its operations.

16   13.   Tri County Independent Insurance Agency LLC procured insurance for Crown through

17         Defendant Continental Trucking Association.

18   14.   Continental Trucking Association is a membership organization.

19   15.   If a trucking company becomes a member of Continental Trucking Association the

20         member can get insurance.

21   16.   Continental Trucking Association acts like a managing general agent (“MGA”) but is not

22         licenses as an MGA who can write polies or adjust claims within the State of Nevada.

23   17.   By way of its membership in Continental Trucking Association, Crown purchased

24         Physical Damage Insurance from Defendant American Safety.

25   18.   Defendant American Safety issued Physical Damage policy number BA275000-15669

26         (the “Policy”) to Crown.

27   19.   The Policy has a policy period of April 3, 2020 through April 3, 2021.

28   20.   The Policy provides physical damage to covered autos.
                                                  3
                                                                                      A-000004
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 5 of 15


 1   21.   The Policy contains an amendatory endorsement for the “Motor Truck Cargo Legal

 2         Liability Coverage.”

 3   22.   The “Motor Truck Cargo Legal Liability Coverage” Amendatory Endorsement provides

 4         reporting conditions for adding new drivers and new vehicles.

 5   23.   The “Motor Truck Cargo Legal Liability Coverage” Amendatory Endorsement states that

 6         when an insured, such as Crown, adds a new driver the insured should submit the drivers

 7         Motor Vehicle Report to Defendant Continental Insurance Agency with seven days of

 8         employment with the insured.

 9   24.   The “Motor Truck Cargo Legal Liability Coverage” Amendatory Endorsement also

10         provides that the Drivers must be in compliance with the driver criteria established by

11         Defendant Continental Insurance Agency and have a valid commercial driving license at

12         the time of the loss.

13   25.   On October 16, 2020, Crown rented a 2020 International Tractor, Model LT625 with

14         Serial No. 3HSDZAPROLN857777 (the “Tractor”) from Idealease of Reno/Sparks.

15   26.   On Friday, October 16, 2020, Crown informed its insurance producer about the rental of

16         the Tractor.

17   27.   On Monday, October 19, 2020, Crown was issued a Certificate of Liability adding the

18         Tractor to the Policy as a Covered Auto.

19   28.   The Tractor was added to the Schedule of vehicles.

20   29.   On Friday, November 20, 2020, Crown hired a new driver, Tylor John Stafford.

21   30.   On or about 6:00 pm pacific time on Friday, November 20, 2020, Crown notified its

22         insurance producer about the new driver.

23   31.   On Monday, November 23, 2020, Crown’s insurance producer submitted the driver,

24         Tylor John Stafford, to Defendant Continental Insurance Agency for approval in

25         compliance with the “Motor Truck Cargo Legal Liability Coverage” Amendatory

26         Endorsement.

27   32.   Defendant Continental Insurance Agency approved the new driver, Tylor John Stafford,

28         and added him as a driver to the Policy.
                                                      4
                                                                                    A-000005
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 6 of 15


 1   33.   On November 22, 2020, the Tractor was involved with a collision with another object.

 2   34.   The Policy provides Physical Damage Coverage for collisions caused by a cover auto’s

 3         collision with another object.

 4   35.   Crown submitted the loss to its physical damage coverage insurer, Defendant American

 5         Safety.

 6   36.   On December 4, 2020, Defendant Continental Insurance Agency, Inc. sent a letter to

 7         Crown denying coverage.

 8   37.   The denial letter sent by Defendant Continental Insurance Agency, Inc. stated the letter

 9         was sent “on behalf of Continental Trucking Association, Inc.”

10   38.   The letter denied coverage under the Policy stating, “Driver was not scheduled or

11         reported: Driver: Tylor John Stafford not Approved/reported at time of incident.

12   39.   The coverage denial is wrong for multiple reasons.

13   40.   The physical damage coverage applies to covered autos; therefore, the denial based on the

14         driver not being added is baseless and nonsensical.

15   41.   The addition of the driver only concerns liability coverage and has zero application to the

16         physical damage coverage.

17   42.   Even assuming the addition of the driver matters to the physical damage coverage, the

18         denial was still incorrect.

19   43.   Crown complied with the “Motor Truck Cargo Legal Liability Coverage” Amendatory

20         Endorsement when adding Tylor John Stafford as a driver.

21   44.   The “Motor Truck Cargo Legal Liability Coverage” Amendatory Endorsement provides

22         that the insured may hire new drivers and then within seven (7) days of that employment

23         the insured must submit to Continental Insurance Agency the driver’s Motor Vehicle

24         Report.

25   45.   As detailed above in Paragraphs 28-31, Crown complied with the “Motor Truck Cargo

26         Legal Liability Coverage” Amendatory Endorsement by submitting the Motor Vehicle

27         Report within seven (7) days of the employment.

28   46.   Defendants refused to reconsider their ill-founded and incorrect denial of coverage and
                                                     5
                                                                                    A-000006
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 7 of 15


 1         therefore Plaintiff was forced to bring this action.

 2                                     FIRST CAUSE OF ACTION

 3                             Breach of Insurance Contract vs. Defendants

 4   47.   Plaintiff restates and realleges each and every one of the allegations made in this

 5         complaint inclusive, as if fully set forth herein.

 6   48.   An insurance contract exists between the Plaintiff and Defendant American Safety

 7         Insurance.

 8   49.   Plaintiff has performed all conditions of the insurance policy required to be performed on

 9         its part.

10   50.   Upon information and belief, Continental Trucking Association and Continental

11         Insurance Agency are both engaged in a joint venture with American Safety Insurance by

12         way of their administrative responsibilities, claims handling duties, profit sharing and

13         special relationship with American Safety Insurance.

14   51.   The insurance policy is a contract of adhesion and should be interpreted broadly,

15         affording the greatest possible coverage to the insured.

16   52.   The contract must be given a construction which will fairly achieve its object of

17         providing indemnity for the loss to which the insurance relates.

18   53.   The terms of the insurance contract are to be understood in their plain, ordinary, and

19         popular sense.

20   54.   Defendant breached the contract by failing to provide benefits due and owing under the

21         insurance policy.

22   55.   Defendant breached the insurance contract by, among other things, failing to adequately

23         investigate Plaintiff’s claim; by failing to provide Plaintiff all of the benefits it is entitled

24         to under the policy; by failing to provide benefits due and owing under the insurance

25         policy; by failing to promptly and fairly process and settle Plaintiff’s claim; by failing to

26         fairly evaluate Plaintiff’s claim; by placing its interests ahead of Plaintiff’s interests; and

27         by withholding benefits due and owing under the policy.

28
                                                       6
                                                                                          A-000007
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 8 of 15


 1   56.   As a proximate result of Defendant’s breach of the insurance contract, Plaintiff has

 2         suffered damages..

 3                                   SECOND CAUSE OF ACTION

 4                 Breach of the Duty of Good Faith and Fair Dealing vs. Defendants

 5   57.   Plaintiff restates and realleges each and every one of the allegations made in this

 6         complaint inclusive, as if fully set forth herein.

 7   58.   There is an implied covenant of good faith and fair dealing in the insurance contract that

 8         Defendants will not do anything to injure the rights of its insured to obtain benefits due

 9         and owing under the policy.

10   59.   Plaintiff has a legal entitlement to benefits due and owing under the insurance policies.

11   60.   Defendants acted in bad faith and breached the covenant of good faith and fair dealing by

12         their conduct including, but not limited to, the following: (a) refusing, without proper

13         basis, to recognize its coverage obligations; (b) failing to make a timely determination of

14         coverage; (c) failing to properly investigate Plaintiffs’ claim; (d) failing to provide

15         Plaintiffs all of the benefits they are legally entitled to under the policy; (e) failing to

16         comply with NRS 686A.310(1), NAC 686A.660, NAC 686A.665, NAC 686A.670 and

17         NAC 686A.675; (f) forcing Plaintiffs to institute this litigation to recover benefits they

18         are legally entitled to under the policy; (g) failing to conduct a full, fair, and prompt

19         investigation of the claim; (h) misrepresenting facts and policy provisions; (i) failing to

20         adopt and implement reasonable standards for the prompt investigation of claims; (j)

21         ignoring evidence that supports coverage; (k) unreasonably interpreting the policy; (l)

22         failing to conduct a fair and objective evaluation of the claim; (m) placing their interests

23         ahead of Plaintiffs’ interests; (n) failing to provide a reasonable explanation of the basis

24         for denying and/or offering to settle or compromise their claim; (o) by creating false or

25         fictitious issues to avoid paying benefits due and owing; (p) by using the claims

26         department as a profit center; and (q) by other wrongful conduct.

27   61.   Defendants, through their actions described herein, including, but not limited to,

28         improperly denying coverage, have breached the duty of good faith and fair dealing by
                                                  7
                                                                                  A-000008
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 9 of 15


 1          denying Crown, without good or reasonable cause, the peace of mind that is the basis of

 2          insurance.

 3   62.    As a proximate result of Defendants’ breach of their duty of good faith and fair dealing,

 4          Plaintiff has suffered damages.

 5   63.    By engaging in its bad faith conduct, Defendants acted fraudulently, oppressively, and in

 6          malicious disregard of the Plaintiff’s rights. Plaintiff, therefore, seeks punitive damages

 7          by way of punishment and deterrence in an amount to be determined at trial.

 8                                    THIRD CAUSE OF ACTION

 9         Breach of Nevada’s Unfair Trade Practices vs. American Safety Insurance Company

10   64.    Plaintiff restates and realleges each and every one of the allegations made in this

11          complaint inclusive, as if fully set forth herein.

12   65.    An insurance company operating in the State of Nevada, whether authorized to do

13          business in the state, or acting without legal authorization, must comply with Nevada’s

14          insurance claims handling laws for claims made by Nevada residents.

15   66.    As a result, Defendant is, and at all times mentioned herein was, an entity regulated by

16          Title 57 of the Nevada Revised Statutes.

17   67.    There was in force at the time a Nevada statute regarding the minimum standards of how

18          to settle claims.

19   68.    Plaintiff incorporates the specific provisions of NRS 686A.310(1), NAC 686A.660, NAC

20          686A.665, NAC 686A.670 and NAC 686A.675. Under NRS 686A.310(2), Plaintiff is

21          specifically authorized to enforce the provisions of NRS 686A.310(1).

22   69.    Defendant has violated these provisions by misrepresenting pertinent facts and insurance

23          policy provisions relating to coverages at issue; by failing to effectuate a prompt, fair and

24          equitable settlement of Plaintiff’s claim; by compelling the Plaintiff to institute litigation

25          to recover amounts due under the insurance policy; by compelling Plaintiff to institute

26          litigation to enforce the terms of the insurance policy; by failing to provide a reasonable

27          explanation of the basis for denying and/or offering to settle or compromise the Plaintiff’s

28          claim; by failing to provide promptly to the Plaintiff a reasonable explanation of the basis
                                                      8
                                                                                      A-000009
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 10 of 15


 1         in the insurance policy, with respect to the facts of the insured’s claim and the applicable

 2         law, for the denial of this claim or for an offer to settle or compromise this claim; by

 3         failing to retain, train and supervise competent adjusters to conduct prompt, thorough and

 4         impartial investigations to promptly determine the true facts of this claim; by

 5         misrepresenting the law applicable to the policy and its claims handling; by carrying out

 6         unfair and deceptive trade practices in the business of insurance; and by other wrongful

 7         conduct.

 8   70.   As a proximate and foreseeable result of the violations of NRS 686A.310, Plaintiff has

 9         suffered damages.

10   71.   In violating NRS 686A.310, Defendant acted fraudulently, oppressively, and in malicious

11         disregard for the rights of Plaintiff. Plaintiff, therefore, seeks punitive damages by way of

12         punishment and deterrence in an amount to be determined at trial.

13                                  FOURTH CAUSE OF ACTION

14                           Breach of Nevada’s Unfair Trade Practices vs.

15             Continental Trucking Association, Inc. and Continental Insurance Agency

16   72.   Plaintiff restates and realleges each and every one of the allegations made in this

17         complaint inclusive, as if fully set forth herein.

18   73.   Defendants Continental Trucking Association, Inc. and Continental Insurance Agency are

19         both an “adjuster” as defined by NRS 684A .020.

20   74.   A person or entity acting as a claims adjustor operating in the State of Nevada, including

21         claims arising from Nevada insureds, must comply with Nevada’s laws regarding the

22         handling of claims.

23   75.   Pursuant to NRS 684A.035, adjusters are liable for violations of NRS 686A.310.

24         Therefore, as an adjuster, Defendants Continental Trucking Association, Inc. and

25         Continental Insurance Agency are both individually liable for violations of NRS

26         686A.310.

27   76.   There was in force at all times relevant hereto a Nevada statute regarding the minimum

28         standards of how to settle claims.
                                                      9
                                                                                      A-000010
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 11 of 15


 1   77.    Plaintiff incorporates the specific provisions of NRS 686A.310(1), NAC 686A.660,

 2          NAC 686A.665, NAC 686A.670 and NAC 686A.675. Under NRS 686A.310(2), Plaintiff

 3          is specifically authorized to enforce the provisions of NRS 686A.310(1).

 4   78.    Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

 5          violated these provisions by misrepresenting pertinent facts and insurance policy

 6          provisions relating to coverages at issue; by failing to effectuate a prompt, fair and

 7          equitable settlement of Plaintiff’s claims; by compelling the Plaintiff to institute litigation

 8          to recover amounts due under the insurance policy; by compelling Plaintiff to institute

 9          litigation to enforce the terms of the insurance policy; by failing to provide a reasonable

10          explanation of the basis for denying and/or offering to settle or compromise the Plaintiff’

11          claim; by failing to provide promptly to the Plaintiff a reasonable explanation of the basis

12          in the insurance policy, with respect to the facts of the insured’s claim and the applicable

13          law, for the denial of this claim or for an offer to settle or compromise this claim; by

14          failing to retain, train and supervise competent adjusters to conduct prompt, thorough and

15          impartial investigations to promptly determine the true facts of this claim; by

16          misrepresenting the law applicable to the policy and its claims handling; by carrying out

17          unfair and deceptive trade practices in the business of insurance; and by other wrongful

18          conduct.

19   79.    Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

20          failed to effectuate a prompt, fair and equitable settlement of Plaintiff’s claim by creating

21          false or fictitious arguments as to why there was no coverage under the Policy.

22   80.    As a proximate and foreseeable result of the violations of NRS 686A.310, Plaintiff has

23          suffered damages in an amount in excess of this court’s jurisdictional minimum.

24   81.    In violating NRS 686A.310, Defendants Continental Trucking Association, Inc. and

25          Continental Insurance Agency acted fraudulently, oppressively, and in malicious

26          disregard for Plaintiff’s rights. Plaintiff, therefore, seeks punitive damages by way of

27          punishment and deterrence in an amount to be determined at trial.

28   ////
                                                      10
                                                                                        A-000011
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 12 of 15


 1                                     FIFTH CAUSE OF ACTION

 2         Aiding and Abetting the Tortious Breach of the Duty of Good Faith & Fair Dealing vs.

 3               Continental Trucking Association, Inc. and Continental Insurance Agency

 4   82.     Plaintiff hereby incorporates by this reference and realleges each and every allegation

 5           contained in all paragraphs on this complaint inclusive, as if fully set forth herein.

 6   83.     A person or entity who aids and abets a tortfeasor is himself or itself liable for the

 7           resulting harm to a third person.

 8   84.     An insurer’s breach of an implied covenant of good faith and fair dealing is a tort.

 9   85.     As detailed herein, American Security Insurance tortiously breached the implied covenant

10           of good faith and fair dealing.

11   86.     Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

12           were aware of each of their role in promoting the tortious breach of the implied covenant

13           of good faith and fair dealing at the time it provided its claims services. A party, such as

14           American Safety Insurance Company, tasked with handling, processing and investigating

15           claims for an insurance company knows, or at a minimum has a general awareness, that if

16           it assists or encourages the insurer to deny all or part of a claim without a reasonable basis

17           that the insurer will have committed bad faith.

18   87.     Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

19           knowingly and substantially assisted and/or encouraged American Safety Insurance with

20           the intent of promoting the tortious breach of the implied covenant of good faith and fair

21           dealing.

22   88.     American Safety Insurance failed to conduct a reasonable investigation into the Claim.

23   89.     Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

24           substantially assisted or encouraged American Safety Insurance’s decisions on the Claim

25           without a reasonable basis.

26   90.     As a direct and proximate result of Defendants Continental Trucking Association, Inc.’s

27           and Continental Insurance Agency’s conduct, Plaintiff has suffered damages in an amount

28           in excess of this court’s jurisdictional minimum.
                                                       11
                                                                                         A-000012
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 13 of 15


 1   91.   In engaging in its conduct, Defendants Continental Trucking Association, Inc. and

 2         Continental Insurance Agency acted fraudulently, oppressively, and in malicious

 3         disregard of Plaintiff’s rights. Plaintiff, therefore, seek punitive damages by way of

 4         punishment and deterrence in an amount to be determined at trial.

 5                                   SIXTH CAUSE OF ACTION

 6                                             Negligence vs.

 7             Continental Trucking Association, Inc. and Continental Insurance Agency

 8   92.   Plaintiff hereby incorporates by this reference and realleges each and every allegation

 9         contained in all paragraphs on this complaint inclusive, as if fully set forth herein.

10   93.   Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

11         each independently owe a duty to Plaintiff to act with reasonable care, skill and diligence.

12   94.   Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

13         each independently owed Plaintiff a duty to procure coverage for Physical Damage.

14   95.   Defendants Continental Trucking Association, Inc. and Continental Insurance Agency

15         breached their individual duties to Plaintiff, as beneficiary, by failing to properly serve,

16         deliver, and obtain a Policy with Physical Damage coverage following the covered autos

17         added after the Policy inception.

18   96.   As a direct and proximate result of Defendants Continental Trucking Association, Inc.’s

19         and Continental Insurance Agency’s conduct, Plaintiff has suffered damages in an amount

20         in excess of this court’s jurisdictional minimum.

21                                 SEVENTH CAUSE OF ACTION

22                Unauthorized Transaction of Insurance/Injunction v. All Defendants

23   97.   Plaintiff hereby incorporates by this reference and realleges each and every allegation

24         contained in all paragraphs on this complaint inclusive, as if fully set forth herein.

25   98.   The insurance industry, due to its nature, requires any person or entity engaging in the

26         business of insurance to be authorized and/or approved and/or licensed before that person

27         is allowed to transact the business of insurance within the State of Nevada.

28
                                                     12
                                                                                       A-000013
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 14 of 15


 1   99.    Defendant American Safety Insurance Company is an insurer, as defined by NRS

 2          679A.100, and is not authorized, approved, or licensed to transact any business of

 3          insurance within the State of Nevada.

 4   100.   Defendant Continental Insurance Agency is acting as a Managing General Agent within

 5          the State of Nevada, as defined by NRS 386A.030.

 6   101.   Defendant Continental Insurance Agency, however, is not authorized, approved, or

 7          licensed to act as a Managing General Agent within the State of Nevada.

 8   102.   Defendant Continental Insurance Agency is acting as a claims adjusting entity within the

 9          State of Nevada, as defined by NRS 684A.020.

10   103.   Defendant Continental Insurance Agency, however, is not authorized, approved, or

11          licensed to act as an adjustor within the State of Nevada.

12   104.   Defendant Continental Trucking Association is transacting the business of insurance

13          within the State of Nevada as defined by NRS 679A.130.

14   105.   Defendant Continental Trucking Association, however, is not authorized, approved, or

15          licensed to transact business within the State of Nevada.

16   106.   Defendants do not fall within any exemption from the Nevada Insurance Code set forth in

17          NRS 679A.130.

18   107.   Pursuant to NRS 685B.030, Defendants cannot claim that because they acted in violation

19          of the law that the insurance policy issued to Crown is in any way invalid, or that they are

20          not subject to Nevada law for the issuance of any policy of insurance, or for the handling

21          of any claim arising under such policy.

22   108.   Pursuant to NRS 685B.060, Defendants, and each of them, must deposit with the clerk of

23          the Court cash or securities, or file a bond with good and sufficient sureties, an amount to

24          secure the payment of any final judgment which may be rendered in this action before

25          they are allowed to file any pleading.

26   109.   For the foregoing reasons, this Court should issue injunctive relief in favor of Crown

27          ruling that Defendants cannot utilize any exemption in any policy of insurance issued in

28
                                                      13
                                                                                      A-000014
 Case 3:21-cv-00081-MMD-WGC Document 1-3 Filed 02/11/21 Page 15 of 15


 1          the State of Nevada or covering a risk within the State of Nevada as a basis for denying

 2          any claim made by Crown or any other Nevada resident.

 3                                       PRAYER FOR RELIEF

 4          WHEREFORE, Plaintiff prays for judgment as follows:

 5          1.     For damages in excess of $15,000 and in such amounts as may be proved at trial;

 6          2.     For costs and attorney fees incurred in connection with this action;

 7          3.     For injunctive relief as set forth herein;

 8          4.     For special and consequential damages in an amount to be proved at trial;

 9          5.     For prejudgment and post judgment interest on all sums awarded, according to

10                 proof at the maximum legal rate;

11          6.     For punitive damages in such amounts as may be proved at trial; and,

12          7.     For such and further relief as the Court deems just and appropriate.

13                                           AFFIRMATION

14                                            (NRS 239B.030)

15          The undersigned does hereby affirm that the preceding document filed in the Second

16   Judicial District Court of the State of Nevada in and for the County of Washoe, does not contain

17   any personal information.

18          DATED this 5th day of January, 2021.

19                                                 LEVERTY & ASSOCIATES LAW CHTD.

20                                                   Patrick Leverty
                                                   Patrick R. Leverty, Esq.
21                                                 Nevada Bar No. 8840
                                                   832 Willow Street
22                                                 Reno, NV 89502

23

24

25

26

27

28
                                                     14
                                                                                     A-000015
